Citation Nr: 1451952	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-39 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability, to include as a result of exposure to Agent Orange and missile radar.  

2.  Entitlement to service connection for a bilateral hand disability, to include as a result of exposure to Agent Orange and missile radar.  

3.  Entitlement to service connection for a bilateral arm disability, to include as a result of exposure to Agent Orange and missile radar.  

4.  Entitlement to service connection for a bilateral thigh disability, to include as a result of exposure to Agent Orange and missile radar.  

5.  Entitlement to service connection for a spine disability, to include as a result of exposure to Agent Orange and missile radar.  

6.  Entitlement to service connection for a chest disability, to include as a result of exposure to Agent Orange and missile radar.  

7.  Entitlement to service connection for a jaw disability, to include as a result of exposure to Agent Orange and missile radar.  

8.  Entitlement to service connection for erectile dysfunction, to include as a result of exposure to Agent Orange and missile radar.  

9.  Entitlement to service connection for a fatty liver, to include as a result of exposure to Agent Orange and missile radar.  

10.  Entitlement to service connection for type II diabetes mellitus, to include as a result of exposure to Agent Orange and missile radar.  

11.  Entitlement to a compensable rating for status post ligation of the left spermatic vein for left varicocele.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968 and from December 1970 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In a September 2013 rating decision, service connection was granted for posttraumatic stress disorder.  This represents a full grant of the benefit sought with respect to that issue.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in June 2014.  A transcript of the hearing is in the Veteran's file. 

The Veteran's November 2008 claim reflects he is seeking service connection for disability of the spine, to include the back and the neck.  In addition, the hearing testimony reflects he seeks service connection for the disorders on appeal, to include as a result of exposure to Agent Orange and missile radar.  The issues have been recharacterized to comport with the evidence of record.

The issues of service connection for disability of the feet, hands, arms, thighs, chest, spine, and jaw, as well as for erectile dysfunction, and a fatty liver, along with the increased rating claim for status post ligation of the left spermatic vein for left varicocele being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a diagnosis of diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for type II diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in January 2009, October 2011, and August 2012 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in April 2012; the record does not reflect that this examination was inadequate.  The rationale for the opinion provided is based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection can also be established through application of statutory presumptions, including for chronic diseases such as diabetes, when manifested to a compensable degree within year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. § 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b) , if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In addition, service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service.  38 C.F.R. § 3.307(a)(6).  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  The exclusive list of diseases which are covered by this presumption includes type II diabetes mellitus.  38 C.F.R. § 3.309(e). 

Significantly, service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. §§ 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran contends that he currently has diabetes mellitus as a result of in-service exposure to herbicides in Vietnam.  He testified to having been treated for severe blistering during service in 1966 as a result of Agent Orange exposure.  

The Veteran's DD Form 214 establishes service in Vietnam.  Thus, exposure to herbicides during service is presumed.  The evidence, however, does not establish a diagnosis of diabetes mellitus at any time during the appeal. 

The Veteran testified that his blood sugar levels are indicative of type II diabetes mellitus.  The April 2012 VA examiner, however, concluded that the Veteran does not have a diagnosis of diabetes, citing blood sugar level test results in 2011.  

Although the Veteran is competent to attest to symptoms such as a headache, pain, tinnitus, etc., he is not competent to determine his blood sugar levels without laboratory testing, and he has not submitted any evidence of laboratory test results suggesting blood sugars of 130.  The most current blood sugars, as reflected in laboratory testing of record from 2011, do not show blood sugars this high and do not show he meets the criteria for diabetes mellitus.  There are no blood sugar test results from 2014.  Common sense dictates that if the Veteran had blood tests showing he has blood sugars of 130 or higher, he would have submitted this evidence or at least identified for VA where these records are.  He has not.  "The duty to assist in the development and adjudication of a claim is not a one-way street," Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996), and claimants must "provide enough information to identify and locate the existing records," including where they may be found, 38 C.F.R. § 3.159(c) (2014).  

In reaching a determination, the Board has accorded greater probative value to the VA opinion.  The rationale for the opinion is based on objective findings and reliable principles.  Such is far more probative than the Veteran's lay assertions.  

In sum, the evidence does not show that the Veteran has diabetes mellitus and the service connection criteria requiring the presence of a current "disability" have not been met.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. at 141; Brammer, 3 Vet. App. at 225.

The preponderance of the evidence is against claim; there is no doubt to be resolved.  Service connection for diabetes mellitus is not warranted.  


ORDER

Service connection for type II diabetes mellitus is denied.


REMAND

The Veteran seeks service connection for disability of the feet, hands, arms, thighs, chest, back, and jaw, with manifestations to include muscle pain and locking, as well as for erectile dysfunction, and a fatty liver, to include as a result of damage to his nervous system due to exposure to Agent Orange and/or missile radar during service.  In addition, he seeks a compensable rating for service-connected status post ligation of the left spermatic vein for left varicocele.  

With respect to service connection, the Veteran testified to having come into dermal contact with Agent Orange during service, as well as to having at least a 30-year history of symptoms of muscle pain in the relevant areas.  In addition, he stated that he had exposure to radar during service in association with his duties.  A December 2011 statement reflects his report of having had bilateral foot pain ever since service.  

The Veteran had two periods of active duty.  In addition to a military occupational specialty (MOS) of Hawk Missile Launcher Mechanic, his DD Form 214 for the first period of service reflects service in Vietnam.  Thus, exposure to Agent Orange during service is presumed.  

The June 1965 service entrance examination report shows that the upper extremities, lower extremities, feet, lungs and chest, and spine and musculoskeletal system were normal.  The mouth and throat were normal.  The abdomen and viscera, and genitourinary system were normal.  Neurologic examination was normal.  

A March 1966 service treatment record reflects complaints of pain over an old fracture of the right leg.  A November 1967 record notes complaints of pains in the body, to include headache pain.  Records in January 1968 include podiatry records reflecting complaints with respect to a tendon in the foot, as well as ankle pain on walking.  Barton wedges were prescribed for right leg pain in February 1968, and no relief of pain with the inserts was reported in March 1968.  

On the accompanying medical history to the April 1968 separation examination report, he indicated he had had a broken leg in 1965 after falling over a school desk.  The examiner noted a fractured right leg and left forearm with a complete recovery without complications.  

The December 1970 service entrance examination report for the second period of service shows the upper extremities, lower extremities, feet, lungs and chest, and spine and musculoskeletal system were normal.  The mouth and throat were normal.  The abdomen and viscera, endocrine system, and genitourinary system were normal.  Neurologic examination was normal.  The accompanying medical history notes a fractured right leg and left arm, as well as an occasional right foot ache with marching.  

A June 1971 service treatment record reflects complaints of feeling weak and of headache since standing in formation.  In addition, a June 1971 clinical record reflects a diagnosis of oligospermia.  A July 1971 record notes a small chip fracture of the 2nd phalanx of the left little finger with some sprain of the collateral ligament.  An August 1971 temporary profile reflects a short leg cast was applied for a left ankle sprain.  A September 1971 record notes he was still having trouble with the ankle, a possible fracture was noted, and the profile was extended.  

The January 1972 separation examination report shows that the upper extremities, lower extremities, feet, lungs and chest, and spine and musculoskeletal system were normal.  The mouth and throat were normal.  The abdomen and viscera, and genitourinary system were normal.  Neurologic examination was normal.  

VA treatment records in April 2010 and October 2010 reflect myoclonus jerking activity, and diagnoses entered include involutional brain atrophy and degenerative joint disease of multiple joints.  The impression of VA chest x-ray examination in October 2010 was over distention of the lungs, otherwise normal.  An October 2012 private record notes noncardiac chest pain.  

In addition, the July 2012 VA examination report notes the Veteran's alcohol use was an attempt to cope with service-connected PTSD, and the April 2012 VA PTSD examination report reflects that alcohol withdrawal creates symptoms to include autonomic hyperactivity, increased hand tremor, and psychomotor agitation.  The evidence raises secondary service connection with respect to disorders manifested by muscle symptoms.  

The Veteran is to be afforded a VA examination with respect to the nature and etiology of disability in the feet, hands, arms, thighs, chest, back, and jaw with manifestations to include muscle pain, including on a secondary basis.

In addition, the Veteran testified that he had treatment at the "La Fe" clinic in El Paso, Texas, for his muscle symptoms approximately 12 years earlier.  An attempt is to be made to obtain the records.

Further, in addition to his testimony of having been treated for severe blistering during service in 1966 as a result of Agent Orange exposure, he testified to having been treated on two occasions for pain in the scrotal area shortly after Hawk missile radar exposure during service in Panama.  The April 2012 VA reproductive examination report reflects a diagnosis of erectile dysfunction.  Although the examiner concluded that erectile dysfunction is not related to service or service-connected status post ligation of the left spermatic vein for left varicocele, the opinion does not address the February 2009 VA genitourinary examination report noting a history of erectile dysfunction secondary to ligation of the left varicocele; the Veteran's report of having been treated on two occasions for pain in the scrotal area shortly after Hawk missile radar exposure during service in Panama; or of presumed exposure to Agent Orange during service.  The opinion is inadequate and the Veteran is to be afforded a new VA examination with respect to the nature and etiology of his erectile dysfunction.  

With respect to a compensable rating for status post ligation of the left spermatic vein for left varicocele, and although the Veteran was afforded a VA reproductive examination in April 2012, the opinion does not address an October 2012 private examination report reflecting a diagnosis of varicose veins for which a compression stocking was recommended.  In addition, the Veteran testified to having scrotum muscle involvement.  The Veteran is to be afforded a new VA examination to determine the nature and severity of service-connected status post ligation of the left spermatic vein for left varicocele.  

The record reflects that the Veteran has had recent treatment at the VA El Paso Healthcare System.  Up-to-date records are to be obtained.  

Because the more recent treatment records may be relevant to the issue of service connection for a fatty liver, a determination in that respect is deferred pending the additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA, for the "La Fe" clinic, as well as any other private doctor who has treated the Veteran's symptoms since service.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete relevant records.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Obtain complete El Paso VA Medical Center records since March 2013.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

3.  Schedule the Veteran for a VA foot, hand, arm, thigh, spine, chest, and jaw examination(s) by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that disability of either foot, hand, arm, or thigh, or the spine, chest, or jaw manifested by muscle symptoms is related to his active service, to include exposure to missile radar and presumed exposure to Agent Orange, or is caused by or aggravated by service-connected PTSD (please note July 2012 psychiatric evaluation which suggests that alcohol abuse is secondary to PTSD).  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation by service-connected PTSD is found, the examiner should attempt to estimate the baseline level of severity of the foot, hand, arm, thigh, spine, chest, or jaw disability manifested by muscle symptoms prior to aggravation by service-connected PTSD.

The examination report must include a complete rationale for all opinions expressed.  

4.  Schedule the Veteran for a VA erectile dysfunction examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that erectile dysfunction is related to his active service, to include exposure to missile radar and presumed exposure to Agent Orange during service, or is caused by or aggravated by service-connected status post ligation of the left spermatic vein for left varicocele. 

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If aggravation of erectile dysfunction is found, the examiner should attempt to establish a baseline level of severity of the erectile dysfunction prior to aggravation by the service-connected status post ligation of the left spermatic vein for left varicocele.

The examination report must include a complete rationale for all opinions expressed.  

5.  Schedule the Veteran for a VA status post ligation of the left spermatic vein for left varicocele examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to report all findings in detail, and specifically to include whether the Veteran's status post ligation of the left spermatic vein for left varicocele results in persistent edema or massive board like edema with constant pain at rest.  The examiner must address the October 2012 private report of examination reflecting a recommendation for a compression stocking for varicose veins and indicate whether these symptoms are part of or related to the status-post ligation of left spermatic vein for left varicocele.

An opinion must also be provided as to whether the Veteran's scrotum muscle pain complaint is a manifestation of service-connected status post ligation of the left spermatic vein for left varicocele, or whether it is a separate condition.  

The examination report must include a complete rationale for all opinions expressed.  

6.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


